Citation Nr: 1441725	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-18 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chest pain.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for scars, status post-subcutaneous mastectomy.

6.  Entitlement to a compensable initial evaluation for seborrheic dermatitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


8.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the July 2010 rating decision granted entitlement to service connection for patellofemoral syndrome of the left knee with a noncompensable rating, effective January 29, 2010.  A May 2011 rating decision granted an increased rating of 10 percent for patellofemoral syndrome of the left knee, effective January 29, 2010.  As the increased rating claim was not granted in full, it remains before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the claim to reopen service connection for chest pain, the Board has rephrased this issue as a claim to reopen because the Veteran is currently claiming the same disability that was addressed in June 2000 and August 2001 rating decisions.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for chest pain and entitlement to service connection for a bilateral foot disability are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has bilateral hearing loss that is related to service.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a low back disability that is related to service.

3.  Throughout the period on appeal, the Veteran's service-connected scar, status post subcutaneous mastectomy, has been manifested by two linear, painful scars that are not unstable.

4.  Throughout the period on appeal, the Veteran's service-connected seborrheic dermatitis has affected less than five percent of his entire body and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

5.  Prior to August 3, 2013, the Veteran's patellofemoral syndrome of the left knee was manifested by pain on motion, extension of 0 degrees, flexion limited to no less than 50 degrees and no instability or subluxation.

6.  From August 3, 2013, the Veteran's patellofemoral syndrome of the left knee was manifested by pain on motion with flexion limited by pain to less than 15 degrees, and no instability or subluxation. 

7.  The 10 percent rating currently in effect for the Veteran's tinnitus is the maximum schedular rating for tinnitus and the tinnitus does not present an exceptional or unusual disability picture as to render application of the regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A low back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for a higher initial rating in excess of 10 percent for a scar, status post subcutaneous mastectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).

4.  The criteria for an initial compensable evaluation for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, Diagnostic Code 7806 (2013).

5.  Prior to August 3, 2013, the criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

6.  From August 3, 2013, the criteria for a staged, initial evaluation of 30 percent for patellofemoral syndrome of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

7.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus and the evidence does not warrant referral for consideration of an extraschedular rating.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2010 fully satisfied the duty to notify provisions for the Veteran's service connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In regard to the Veteran's increased rating claims, because the July 2010 rating decision granted the appellant's service connection claims, such claims are now substantiated.  His filing of a notice of disagreement as to the July 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded June 2010 audiological and medical examinations to obtain opinions as to whether any hearing loss or low back disability found in the examination was the result of service.  The opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations for his service-connected scars, left knee disability, seborrheic dermatitis and tinnitus in June 2010, July 2013 and August 2013.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports of record are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection is not warranted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss was caused by his exposure to loud noise in service, including firing rounds while stationed in an anti-aircraft unit.

The appellant was evaluated in a VA audiological examination in June 2010.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
30
25
LEFT
15
5
40
50
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The VA examiner diagnosed the appellant with mild to moderate sensorineural hearing loss in both ears.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The Veteran's DD Form 214 reflects that his primary specialty was cannon crewmember for 7 years, 6 months.  A May 1988 service audiogram reflects that the Veteran was routinely exposed to hazardous noise.  Based on the Veteran's service history, the Board finds the appellant was exposed to loud noise in-service.  However, for service connection to be granted, competent evidence must show that the appellant has a current chronic disability that is at least as likely as not attributed to service.  

The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant underwent a hearing examination in March 1985 before induction into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
5
0
5

The evaluation indicates the appellant had normal hearing at the time of his entry into service.

The appellant's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The Veteran had several in-service audiograms.  A May 1988 audiogram reflects the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
5
LEFT
10
0
10
0
0

The audiogram record indicates the Veteran had a hearing loss profile of H-1.  It also noted he did not have an ear nose or throat problem at the time of the test.

A May 1989  audiogram reflects the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
5
LEFT
10
0
10
10
10

The record noted that there was no significant threshold shift.

The Veteran had an audiogram that appears to be dated in June 1992.  The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
10
20
LEFT
10
0
20
5
5

The June 1992 record noted that there was no significant threshold shift.

The appellant underwent another periodic hearing examination in December 1992 prior to his separation from the service in May 1993.  In the evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
10
LEFT
10
0
10
10
15

The results of the audiometric test indicate the appellant did not have hearing loss at the time of his separation from service.  

After service, the first reference to hearing loss is the Veteran's claim in January 2010. 

The Veteran has not specifically asserted that he has had continuous symptoms of hearing loss since service.  The Veteran's service treatment records do not show that he had a diagnosis of hearing loss prior to his discharge from service.  In his August 2010 notice of disagreement the Veteran stated in regard to his hearing loss that he was "sure that this didn't happen overnight and it was because of repeated abuse."  As there is no evidence of continuity of symptoms of hearing loss since service, the Board finds that service connection is not warranted based on continuity of symptoms from service.  

In the June 2010 VA examination, the VA examiner opined that the appellant's hearing loss was less likely as not caused by or a result of service, specifically military noise exposure.  In the rationale, the VA examiner stated that all tests found in the Veteran's claims file indicated stable hearing during his service time.  The test re-test amount of variability was conceded to be +5/-5 db HTL.  The VA examiner's opinion was based on his review of the appellant's claim folder and the appellant's report of his history.  The Board finds the VA examiner's opinion to be probative as the Veteran provided a rationale for the opinion and based the opinion on a review of the claims file.

The Veteran has expressed a belief that he has bilateral hearing loss and tinnitus that is causally related to active service, and that such hearing loss should be service-connected.  Although a lay person may be competent to report the etiology of or diagnose a disability, hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is diagnosed by audiological testing, the Board finds that the probative value of any such opinion is outweighed by that of the June 2010 VA examiner, who has education, training and experience in evaluating the etiology of bilateral hearing loss.

The Board has also considered whether presumptive service connection for chronic disease is warranted for hearing loss.  Hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  The evidence of record does not establish any clinical manifestations of bilateral hearing loss within the applicable time period.  Inasmuch, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that a preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  Although the Board finds that the Veteran was exposed to loud noise in service, the evidence does not support a finding that there is a nexus between the appellant's current hearing loss and his exposure to loud noise in service.  The Veteran's service treatment records indicate that he did not have a diagnosis of hearing loss in service.  There is no documentation of hearing loss in the record until the Veteran's claim.  Although the Board has considered the appellant's statements that his hearing loss is related to service, the Board finds the June 2010 VA examiner's opinion to be more probative.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Low Back Disability

The Veteran asserts that he is entitled to service connection for a low back disability.  For the reasons that follow, the Board finds that service connection is not warranted.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See June 2010 VA examination report.  Thus, the Veteran has a current disability for VA purposes, satisfying the first element of a service connection claim.

The Veteran's March 1985 enlistment examination report reflects that the Veteran's spine was normal.  An April 1986 service treatment record indicates the Veteran complained of back pain on the right side for 6 months.  He stated that he felt pressure on the right side that got worse when running.  The assessment was muscle strain.  The record noted the Veteran had no history of back trauma in the last 72 hours.  A March 1988 periodic examination report indicates the Veteran's spine was normal.  

A December 1992 service examination report reflects that his spine was normal.  In a December 1992 report of medical history, the Veteran reported having had recurrent back pain.  The physician's summary only noted that the Veteran currently complained of an upper respiratory infection.  

The first record of back pain in the evidence of record is a June 2001 private treatment record in which the Veteran complained of low back pain with pain down both legs.  The assessment was low back pain, degenerative disc disease, degenerative joint disease, spondylosis.

In his July 2011 substantive appeal, the Veteran stated that his back problems began in service.  Although the Veteran has asserted that his back symptoms began in service, the Board finds the assertion to be less than credible.  The Veteran's last examination report in service indicated the Veteran had a normal lumbar spine.  The Veteran filed a claim for service connection for several issues in April 2000 including joint pain.  However, he did not note having any low back symptoms.  A December 1999 private consultation report reflects the Veteran reported having been in his usual state of health until approximately two or three months ago when he began to have some numbness in his toes and hands.  Then he developed left hip, left knee, bilateral wrist and left shoulder pain.  There is no indication he reported any back pain.  A July 2010 VA treatment record reflects that the Veteran reported "I've had pinched in back for several years, but it has gotten worse during last two weeks. . ."  The July 2010 VA treatment record was dated more than 15 years after his discharge from service.  The Veteran's statement that he had back pain for several years in 2010 contradicts his assertion that he has had back pain since service.  Due to the absence of evidence of continuity of symptoms, including at the time of the Veteran's April 2000 claim for joint pain, and the Veteran's contradicting statement regarding the onset of his back pain, the Board finds the Veteran's assertion of continuity of symptoms of back pain since service to be less than credible.  Thus, service connection is not warranted based on continuity of symptoms.

The Veteran's back was evaluated at a VA examination in June 2010.  The VA examiner found that it was less likely than not that the Veteran's lumbar spine condition is related to his time in service.  The Veteran's rationale was that the lumbar strain the Veteran had in service appeared to be self-limiting, and it was remote.  The VA examiner noted that there was no evidence of osteoarthritis or any degenerative disc disease during the Veteran's time in service.  The Board finds the opinion to be probative as the VA examiner provided a rationale for the opinion and reviewed the evidence of record including the Veteran's service treatment records.  

The appellant has contended that he has a low back disability that is related to service.  In the July 2011 substantive appeal, the Veteran stated that he believed his back problems were due to his work in field artillery where he had constant bending and lifted 90 pound to 155 pound artillery shells.  Although a lay person may be competent to report the etiology of a disability, degenerative disc disease of the lumbar spine is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of or diagnose a disorder which is typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the June 2010 VA examiner, who has education, training and experience in evaluating the etiology of a low back disability. 

The Board has also considered whether presumptive service connection for chronic disease is warranted for degenerative disc disease of the lumbar spine.  Arthritis will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not establish any clinical manifestations of degenerative disc disease of the lumbar spine within the applicable time period.  Thus, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to service connection for a low back disability. Although the Veteran has been diagnosed with a back disability and had a back complaint in service, the probative evidence of record does not show that there is a nexus between the Veteran's current back disability and service.  The June 2010 VA examiner found that it was less likely than not that the lumbar spine condition was related to service.  There are no positive nexus opinions of record.  Although the Veteran has asserted that his back disability is related to service, as a lay person, he is not competent to provide an opinion as to the etiology of a complex disease such as degenerative disc disease of the lumbar spine.  For the reasons discussed above, the Board also finds that his assertion that he has had symptoms of a low back disability since service to be less than credible.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Scars

The Veteran is service-connected for scars, status post-subcutaneous mastectomy, rated as 10 percent disabling under Diagnostic Code 7804, from January 29, 2010. For the reasons that follow, the Board finds that a higher rating is not warranted.

Under Diagnostic Code 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  Scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under diagnostic code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2013).

At the June 2010 VA examination, the Veteran stated the scars were painful at that time.  However, there were no ulcerations of the scars.  The scars were noted in a circular area around both nipples which measured 6 centimeters total along the outline of both scars.  The scars were tender.  They were slightly deep and depressed.  There was no abnormal adherence or texture.  They were stable.  There was no inflammation or keloid formation.  There was no induration, inflexibility, or limitation of motion or function caused by the scars.  

On examination in July 2013, the Veteran was noted to have two painful scars.  The scars were not unstable.  None of the scars were both painful and unstable.  The VA examiner noted that the Veteran had two linear scars, measuring 0.2 x 1.2 cm on the right breast with underlying tissue loss of 0.5 cm.  The left breast scar was 0.3 x 5.5 cm.  

The Board finds that the Veteran is not entitled to rating in excess of 10 percent.  The June 2010 and July 2013 VA examination reports reflect that the Veteran had two painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrants a 10 percent rating.  The evidence does not show the Veteran had three or four scars that were unstable or painful.  It also does not reflect that the Veteran had any scars that were both unstable and painful, which would warrant a higher rating.

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code.  The Veteran's scars are not on his head, face or neck.  Therefore, Diagnostic Code 7800 does not apply.  The Veteran's scars are linear and greater than 12 square inches (77 sq. cm.).  Therefore, a higher rating is not warranted under Diagnostic Code 7801, which applies to deep and nonlinear scars.  As the Veteran's scars do not have an area greater than 144 square inches (929 sq. cm.), a higher rating is not warranted under Diagnostic Code 7802.  

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under diagnostic codes 7800-04 should be rated under an appropriate diagnostic code.  The evidence does not show the Veteran's scars have any disabling effects.  The July 2013 VA examiner noted that none of the scars resulted in limitation of function and that the scars did not impact his ability to work.  The Veteran has reported that the scars are painful and the Board finds his statements to be credible.  However, pain is already contemplated in the 10 percent rating under Diagnostic Code 7804.  In sum, the Board finds that a higher rating for the Veteran's service-connected scars is not warranted.

Seborrheic Dermatitis

The Veteran is service-connected for seborrheic dermatitis, rated as noncompensable under Diagnostic Code 7806, from January 29, 2010.  Diagnostic Code 7806 provides that a noncompensable rating is warranted for dermatitis of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where the evidence shows exposure to at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected; or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted for dermatitis or eczema that is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 months.  A maximum rating of 60 percent is warranted for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The skin disability may also be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, depending on the predominant disability.

At the June 2010 VA examination, the Veteran reported having occasional dermatitis on his face, behind his ears, and on his chest.  There was no pain, fever, weight loss, neoplasm, urticarial, vasculitis, or erythema multiform.  He used a cortisone cream and lye soap almost daily.  The Veteran had not had systemic steroids, immunosuppresants, or light therapy.  The condition did not affect the Veteran's occupation or activities of daily living.  On examination, the skin had a rash which was macular and popular in nature and mildly erythematous over the sternum, the labial folds, and the right side above his lips.  There was cracking noted behind both earlobes.  The percentage of exposed skin affected was 0.01 percent.  The percentage of the entire body surface affected was 0.001 percent.

In his August 2010 notice of disagreement, the Veteran stated that the seborrheic dermatitis was really irritating on his face, chest and back when sweat starts running on them.  He stated that this condition was very embarrassing when his face was in a full outbreak.  

A July 2013 VA examination report reflects that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran's dermatitis covered a total body area of less than five percent and an exposed area of less than 5 percent.  The VA examiner noted that the Veteran had a scant area affected in the occipital region with a 3 x 6 cm area of dandruff flakes.

The overall evidence of record shows that the Veteran's seborrheic dermatitis affects less than 5 percent of the entire body and less than 5 percent or exposed areas.  There is also no evidence that he needed more than topical therapy during the past 12 month period.  The Boards a preponderance of the evidence is against a finding that the Veteran's seborrheic dermatitis covers at least 5 percent of the entire body or exposed areas, or that he has had intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Although the Board has considered the Veteran's statements regarding the skin condition, the evidence does not show that he meets the criteria for a higher rating under Diagnostic Code 7806.  

The Board has also considered whether the Veteran is entitled a disability rating in excess of 10 percent based on disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805).  The evidence of record reflects that the Veteran's seborrheic dermatitis does not result in scarring or disfigurement.  See July 2013 VA examination report.  There is no competent evidence of any symptomatology or functional impairment, which might be more appropriately rated according to other diagnostic criteria.  As such, the Board is satisfied that all potentially applicable diagnostic codes have been considered.  Accordingly, the Board finds that a higher rating for seborrheic dermatitis is not warranted.  

Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's patellofemoral syndrome of the left knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Where the veteran has limited motion, 38 C.F.R. § 4.71a DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees.

Prior to August 3, 2013

Prior to August 3, 2013, the medical evidence shows that at most the Veteran's left knee had a range of motion of 0 to 100 degrees with pain at 50 degrees, as noted at an April 2011 VA examination.  Taking pain on motion into consideration, as required by DeLuca, the Veteran had, at most, knee motion limited to 50 degrees with no additional loss  of motion after repetition.  A June 2010 VA examination report had noted that the Veteran had left knee range of motion of 0 to 140 degrees without pain.  Under Diagnostic Code 5260, a rating in excess of 10 percent for limitation of motion of the left knee is warranted for flexion limited to 30 degrees. As the Veteran's left knee had extension of 0 degrees and flexion of more than 30 degrees, prior to August 3, 2013, a rating in excess of 10 percent is not warranted prior to that date.  

The evidence reflects that the Veteran consistently reported pain in his left knee.  At the June 2010 VA examination he reported using a knee brace.  At the April 2011 VA examination, he stated that he did not use a knee brace.  However, even with consideration of DeLuca, he did not have limitation of motion of the left knee warranting a higher rating.  The Veteran's current 10 percent rating in assigned for limitation of motion based on arthritis, even though the range of motion does not warrant a rating in excess of 10 percent.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 percent rating is assigned slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

Although the Veteran asserted that he had instability in his left knee at the June 2010 and April 2011 VA examinations, there is no objective evidence of instability or subluxation.  The June 2010 VA examination report reflects that Lachman's test, drawer test, and varus and valgus stress were all normal.  McMurray's test was negative.  The April 2011 VA examination report indicates there was no ligamentous laxity in any direction in the left knee.  In the absence of objective evidence of knee instability or laxity, the Board finds that a separate rating for instability of the left knee is not warranted.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the left knee prior to August 3, 2013.

From August 3, 2013

The Board finds that from August 3, 2013, a higher rating of 30 percent is warranted for limitation of flexion of the left knee.  The August 3, 2013 VA examination report indicates the Veteran had flexion of 0 to 100 degrees with objective evidence of painful motion beginning at 10 degrees.  Following repetitive use testing, the Veteran had post-test flexion ending at 90 degrees and extension ending at 0 degrees.  There was no objective evidence of painful motion on extension.  With consideration of pain on motion, as required by DeLuca, the Board finds the Veteran had flexion limited by pain at 10 degrees.  Under Diagnostic Code 5260, flexion limited to 15 degrees warrants a 30 percent rating, the maximum rating for limitation of flexion of the leg.  Thus, a higher rating of 30 percent is warranted from August 3, 2013.

The Board has considered whether the Veteran is entitled to a separate rating for knee instability.  At the August 2013 VA examination, joint stability tests indicated the left knee was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Consequently, the Board finds a separate rating is not warranted for knee instability.  

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his left knee disability prior to August 3, 2013.  The Board finds that from August 3, 2013, the Veteran is entitled to a higher rating of 30 percent for his service-connected left knee disability.

Tinnitus

Recurrent tinnitus will be assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id. at Note (1).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2).

Here, the Veteran is already in receipt of the maximum schedular rating of 10 percent for tinnitus.  He has essentially asserted that a higher rating is warranted because he has constant tinnitus.  The Office of General Counsel, in a precedential opinion, ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, authorizes a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential opinions of VA's General Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In the August 2010 notice of disagreement, the Veteran stated that he had ringing that never goes away.  A June 2010 VA examination report reflects that the Veteran had intermittent tinnitus occurring weekly and lasting for minutes to hours.  The intermittent and constant ringing in the ears is contemplated under the schedular rating for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 & Note(2).  As discussed below, the Board has considered whether extraschedular consideration is warranted, but finds that the Veteran's constant ringing symptoms are fully contemplated under the schedular criteria.  Consequently, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus.  As such, the benefit of the doubt doctrine does not apply and his claim must be denied.  

Other Considerations

The Board has also considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the scars, status post subcutaneous mastectomy, seborrheic dermatitis, left knee disability or tinnitus.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran has not reported having any symptoms related to his service-connected scars other than pain and scar indentations.  The rating criteria contemplates the appearance of scars and pain.  The Veteran reported that his seborrheic dermatitis is irritating.  The applicable rating criteria contemplates topical therapy and considers the area affected by the dermatitis.  In regard to the Veteran's left knee disability, his complaints of pain and swelling of the right knee, limited motion, and being unable to perform some activities, including yard work have been considered.  His primary manifestations of left knee disablement are addressed most appropriately by Diagnostic Codes 5010 and 5260.  Here, the ratings assigned are commensurate with the level of disablement shown as to loss of flexion.  The constant ringing and discomfort of the Veteran's tinnitus is also fully contemplated by the schedular rating criteria.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Rather, the rating criteria describe adequately and contemplate the current disability level of the disorders in question.  Accordingly, the Board finds that the criteria for referral for extraschedular rating have not been met.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed at any time during the appeal due to his service-connected disabilities.  As such, a claim for a TDIU is not raised.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for scars, status post-subcutaneous mastectomy is denied.

Entitlement to a compensable initial evaluation for seborrheic dermatitis is denied.

Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee, prior to August 3, 2013, is denied.

From August 3, 2013, entitlement to a staged, initial evaluation of 30 percent for patellofemoral syndrome of the left knee is granted.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.




REMAND

In regard to the Veteran's claim for entitlement to service connection for a bilateral foot disability, the Board finds that the claim must be remanded for a new VA examination.  In an April 2011 opinion, a VA examiner noted that a medical opinion was requested for service connection for pes planus.  The examiner opined that it was less likely as not that the Veteran's pes planus was permanently aggravated by military service.  The Veteran's March 1985 enlistment examination report noted that the Veteran had "pes planus asymptomatic."  The VA examiner noted that July 1991 and October 1991 service treatment records indicated that the Veteran was diagnosed with fallen arches and complained of right foot pain.  The VA examiner found the episodes represented acute and apparently transitory episodes of foot pain as not intervening notes were found nor any notes following the last note to indicate chronic ongoing foot problems.  The VA examiner did not address the Veteran's assertions that he has had foot pain since service.  He also did not reference a service treatment record from January 1987 in which the Veteran complained of having flat feet.  The Board notes that as the Veteran's pes planus was noted on his enlistment examination report, the presumption of soundness does not apply.  

Additionally, the April 2011 VA examiner only addressed the Veteran's pes planus.  In a July 2011 private treatment record, the Veteran was diagnosed with right posterior tibial tendon dysfunction, bilateral plantar fasciitis, bilateral hallux valgus abductus deformities, and bilateral equinus.  The private physician stated that the Veteran's symptoms appeared to be associated with over-use syndrome as a result from his years in the military.  The October 1991 service treatment record notes that the Veteran had an assessment of plantar fasciitis.  As the Veteran has been diagnosed with other foot disabilities that may be related to service, including plantar fasciitis, a VA examination addressing the etiology of all of his foot disabilities is necessary.      

In regard to the Veteran's claim for entitlement to service connection for chest pain, he was previously denied service connection for chest pain, as due to undiagnosed illness in September 2000.  As the Veteran is claiming service connection for the same disability, the issue is properly characterized as whether new and material evidence has been received to reopen a claim for service connection for chest pain.  In February 2010, the Veteran was issued a notice letter advising him on how to substantiate a claim of service connection.  The notice letter did not advise the previous denial of his claim or the reasons for the last final denial.  Consequently, the Veteran must be provided notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice requires looking at the bases for the prior final denial, and providing notice that describes the evidence needed to establish the element or elements that were required but insufficient in the prior decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice required in a claim to reopen in accordance with Kent, to specifically include the reasons and bases for the previous denial (in August 2001) and what evidence would be considered new and material.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all current foot disabilities, to include pes planus, right posterior tibial tendon dysfunction, bilateral plantar fasciitis, bilateral hallux valgus abductus deformities, and/or bilateral equinus.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(b)  The examiner should opinion as to whether there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not an increase in the severity of the underlying pes planus disability during the Veteran's service.  

If there was an increase in the severity of pes planus during service, then he should provide an opinion as to whether there is clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any foot disabilities, other than pes planus, are caused by or related to service.  

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of whether there is new and material evidence to reopen a claim for entitlement to service connection for chest pain, and entitlement to service connection for a bilateral foot disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


